Corrigan, J.,
concurring. Unreservedly, I join in the judgment and opinion of Justice William B. Brown. An additament occurs to me in connection with the constitutional requirement of due process.
The Fifth Amendment to the United States Constitution mandates that no person shall “be deprived of * * # liberty * * * without due process of law,” thereby securing *111this right against invasion by the federal government. The right is safeguarded against state action by the Fourteenth Amendment. As the United States Supreme Court said, in Betts v. Brady (1942), 316 U. S. 455, 462: “* * * The phrase formulates a concept less rigid' and more fluid than those envisaged in other specific and particular provisions of the Bill of Rights. Its application is less a matter of rule. Asserted denial is to be tested by an appraisal of the totality of the facts in a given case. That which may, in one setting, constitute a denial of fundamental fairness shocking the universal sense of justice, may, in other circumstances, and in ihe light of other considerations fall short of such a denial. * * *”
Due process then is measured by that whole community sense of decency and fairness that has been woven into the fabric of acceptable conduct. “* * * It is on this bedrock that this court has established the concept of due process,” said the United States Supreme Court in Breithaupt v. Abram (1957), 352 U. S. 432, 436.
The city of Dayton assumes that the “Jail Register” is kept only for a “convenience” of the jailer, and, as such, is exempt from the state open-records laAv because no official record of who is in the jail is required by statute, ordinance or court rule. If a person is arrested on a warrant, of course there is a record of that arrest. But, if a person is arrested without a warrant having been issued, then, according to the city of Dayton, it is not necessary to keep a record, although the “Jail Register” is kept. During oral argument of this case before us, counsel for the city of Dayton was asked, “What is the record of an arrest when no warrant is issued?” “There is none,” he ansAvered, “but there is no requirement for such a record.”
Such an attitude on the part of an arresting authority does not comport with due process in my opinion. The right of a person to due process begins when he is arrested. If a warrant has not been issued, he has a right, under Crim R. 4(E)(2), to have the arresting officer without unnecessary delay bring him before a .court having jurisdiction of the offense for which he was arrested; he has a right to *112release after arrest, as provided by Grim. R. 4(F), under certain circumstances by the arresting officer or his superior without unnecessary delay; and, at the time of his arrest, he has a right to be informed of the cause of his arrest, a right to certain warnings if he is to be interrogated and a right to counsel. If there is no official arrest record at the jail, except the private log of the jailer, how is it to be determined if there was unnecessary delay in according the person arrested his rights? How is his family or a friend going to learn of his arrest if, on inquiry, they are advised', there is no official record? The constitutional foundation underlying these rights is the respect a state or city must accord to the dignity and worth of its citizens. It is an integral part of constitutional due process that a public record of such arrests be maintained.
Celebrezze and P. Brown, JJ., concur in the foregoing concurring opinion.